Per Cubiam : The ordinance under which the assessment in question was levied, orders that West Randolph street, from the west line of Halstead street to the east curb line of Carpenter street, be curbed with curb walls where the same áre not now already built, and where the same are not now in a good and sound condition ; and that said street, from the west line of Carpenter street to the western terminus of said Randolph street, at Union Park, be curbed with curb stones where the same are not already set, and where the same" are not now in a good and sound condition; and that said West Randolph street, from the west line of Halstead street to the west ter-mijius of Randolph street, at Union Park, be filled, etc., and paved with wooden blocks, excepting a space sixteen feet wide in the middle of said street, from the west line of Halstead street to the western terminus, etc., now occupied by the tracks of the Chicago West Division Railway Company, the work to be done under the superintendence of the board of public works. This ordinance vests the board of public Avorks Avith a discretion, required to be exercised by the common council alone. It falls Avithin the decision of the case of Foss v. City of Chicago, 56 Ill. 354, and is void. The judgment of the court below is reversed and the cause remanded. Judgment reversed.